            Case 1:18-cr-00029-JRH-BKE Document 94 Filed 05/15/19 Page 1 of 1

                                            United States District Court
                                               Southern District of GA
                                            Exhibits Log: CR118-029
                                         USA V. Gloria Okolle, 5/13/2019


ieiCHIBIT      DESCRIPTION

               BBVA records GC Investments Account

               Vmc€ Davisoo emails

               Altpine Title emails



                wire confirmation - BOA Davison to GC Investments

               First National/ First Convenience Paul Aisosa a«:oqnt recprtis

               BB81T GC Investments

               WeHs Fargo Otolie person^ aceourrt - comlMned checking and money market
               Aisosa plea agreement
